Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
This office action is in response to an amendment filed 06/06/2022 in which claims 01-21 are pending ready for examination.
Allowable Subject Matter
Claims 01-21 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, none of the prior arts alone or in combination discloses A normal incidence ellipsometer comprising:
a light source including a collimating optical system and emitting an incident collimated beam toward a sample;
a beam splitter disposed between the light source and the sample and directing a portion of the incident collimated beam in a direction perpendicular to a surface of the sample;
a fixed polarizer disposed between the beam splitter and the sample and fixed at a preset azimuthal angle to allow only a linearly polarized component of the incident collimated beam in a preset direction to pass therethrough;
a constantly rotating polarizer disposed between the fixed polarizer and the sample and rotating at a constant speed to regularly modulate a polarization state of the incident collimated beam according to a constant rotational frequency;
a photodetector element measuring an exposure value of a spectral radiant flux upon receiving a reflected collimated beam reflected from the sample;
a constantly rotating analyzer disposed between the sample and the photodetector element and rotating at a constant speed to regularly modulate a polarization state of the reflected collimated beam according to a constant rotational frequency;
a fixed analyzer disposed between the constantly rotating analyzer and the photodetector element and fixed at a preset azimuthal angle to allow only a linearly polarized component of the reflected collimated beam in a preset direction to pass therethrough; and
a processor controlling the azimuthal angles of the fixed polarizer and the fixed analyzer, constant angular velocities of the constantly rotating polarizer and the constantly rotating analyzer and calculating optical properties of the sample by analyzing the exposure value of the spectral radiant flux measured by the photodetector element,
wherein the fixed polarizer and the fixed analyzer are integrally formed as one linear polarizer and the constantly rotating polarizer and the constantly rotating analyzer are integrally formed as one constantly rotating linear polarizer.
The closest prior art, Aspnes et al (US 2007/0091311 A1) discloses a normal incidence rotating compensator ellipsometer includes an illumination source that produces a broadband probe beam. Aspnes does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 1; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 02-21 are allowed due to their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see amendments, filed 06/06/2022, with respect to claims 01-21 they have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 01-21 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886